W. Allen, J.
The indictment must be construed as alleging that the defendant unlawfully used an instrument with intent to procure the miscarriage of a woman named; and it sufficiently describes the instrument, and the manner in which the defendant used it. This is a sufficient description of the statutory offence of using an instrument with intent to procure thfe miscarriage of a woman.
The evidence objected to was clearly competent for the purpose for which it was admitted. Whether it was of acts which formed part of the principal transaction, or of acts of the defendant at other times, it tended to prove attempts of the defendant to procure the identical result the intent to procure which constituted the gist of the offence charged, — that is, to prove the intent which was charged in the indictment. Being competent to prove the crime charged, it is no objection that it also tended *431to prove other crimes. 3 Russ, on Crimes (5th ed.) 377 & seq. Commonwealth v. Choate, 105 Mass. 451. Commonwealth v. McCarthy, 119 Mass. 354. Commonwealth v. Bradford, 126 Mass. 42. Commonwealth v. Jackson, 132 Mass. 16.

Exceptions overruled.